On Petition for Rehearing.
Ibach, P. J.
— Appellee cites the case of Bowen v. Swander (1889), 121 Ind. 164, as holding that partition may be maintained by one of the devisees in the present case. The decision in that case goes no farther than to hold that all may maintain partition. In that case the question was not whether partition might be maintained, but whether certain of the parties had an interest in the property involved, and when that interest, if any, vested. The plaintiff there asked partition, and that his title be quieted. One defendant in a cross-complaint asked partition, and that her title be quieted. The other defendant in a cross-complaint claimed to be the owner of the Avhole property involved, and sought to have his title quieted. None of the parties was opposing partition of the real estate on the ground that it should be sold in an undivided condition, and its proceeds divided. Neither was the statute (§1247 Burns 1908, §1190 R. S. 1881) invoked in that case. Also, the will in the ease of Bowen v. Swander, supra, merely directed real property to be- sold and the proceeds divided, while the will in the present case directed that all the property remaining in his widow’s possession be sold at her death, and the proceeds divided, thus creating a fund out of the proceeds of mixed personal and real property.
*2910. In the present ease we hold that the will of John B. Johnson worked an equitable conversion of all his property into personalty at the time of his death, and that title to such property vested in the beneficiaries at that time, subject to the contingency that it might all be used by the widow during her life, that upon the authority of Myers v. Carney (1908), 171 Ind. 379, when appellant’s wife died, her share, under the law of descents, went to her heirs; .that her heirs had the same right under the will as she, that is, to share in the proceeds of the sale of all the property remaining in the possession of Malissa Johnson at her death, but not to -compel partition of the real estate, against the wish of the other beneficiaries. The section of the law of descents controlling is §3027 Burns 1908, §2489 R. S. 1881, and we can conceive of nothing which would bring the case under any other provision of the statute. It is argued that §2997 Burns 1908, §2473 R. S. 1881, applies, but our conclusion is otherwise. Property devised or bequeathed is not property given or transferred in consideration of love and affection within the meaning of §2997, supra. Furthermore, said §2997 provides for the reversion to the donor of property transferred as a gift, or in consideration of love and affection, only in ease the donor is living at the time the donee dies intestate without children or their descendants, and in this case the transfer was made by will, and not until after the death of the devisor.
An administrator d& bonis non, appointed under §2757 Burns 1908, §2395 R. S. 1881, would be empowered to sell all the property in the possession of Malissa Johnson at the time of her death, and to divide the proceeds among the living beneficiaries and the heirs of the one deceased. However, if the heirs can agree to a partition, there is nothing to prevent it.
Petition overruled.
Note. — Reported in 96 N. E. 481, 97 N. E. 388. See, also, under *30(1) 9 Cyc. 830; (3) 40 Cyc. 1823; (4) 40 Cyc. 1834; (6) 9 Cyc. 850. As to the conversion of real property into personal, and personal into real, by will, see 5 Am. St. 141. As to when an equitable conversion takes place under a will directing the sale of land at a future time, see 17 Ann. Cas. 643.